DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-9, 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (“Baks”) (US 9,196,951) in view of Foo (US 10,158,173).

Re Claim 1:  An antenna module (Fig 4) comprising: 
a dielectric substrate (420); 
a patch antenna (422) provided at a first main surface side of the dielectric substrate (the side upon which M4 is laminated); and 
a radio-frequency circuit component (150) mounted on a second main surface side opposite to the first main surface of the dielectric substrate (as evidenced by Fig 4, the RFIC, 150, is mounted on the side of 420 that faces layers 110 and 330 which is opposite the layer with the patch antenna 422), a radio-frequency signal being transmitted between the patch antenna and the radio-frequency circuit component, (the rf signal is transmitted via the feedline 140, 143, 345, 346) 

Baks, fails to specifically disclose: a plurality of patch antennas
wherein the plurality of patch antennas includes multiple sets of antenna groups each composed of multiple patch antennas periodically arranged at a first interval in a first direction, and the first direction is one of a polarization direction and a direction perpendicular to the polarization direction, 
wherein the multiple sets of antenna groups is periodically arranged at a second interval in a second direction, and the second direction is another one of the polarization direction and the direction perpendicular to the polarization direction, and 
wherein each of the multiple sets of antenna groups is arranged so as to be shifted from another antenna group adjacent in the second direction by a certain interval in the first direction.
Foo, however, teaches: a plurality of patch antennas (Fig 6A)
wherein the plurality of patch antennas includes multiple sets of antenna groups each composed of multiple patch antennas periodically arranged at a first interval in a first direction, and the first direction is one of a polarization direction and a direction perpendicular to the polarization direction (taking a first direction as a direction that passes through elements 615 and 605 and continuing with this first direction to the next four patches which include 620 and 610 and then continuing this pattern across the array there are patch antennas arranged in intervals along either of a direction of polarization or a direction perpendicular to a polarization direction), 
wherein the multiple sets of antenna groups is periodically arranged at a second interval in a second direction, and the second direction is another one of the polarization direction and the direction perpendicular to the polarization direction (taking a second direction as a direction that passes through 
wherein each of the multiple sets of antenna groups is arranged so as to be shifted from another antenna group adjacent in the second direction by a certain interval in the first direction (as evidenced by Fig 6A each of the patches are offset from adjacent patches and only match the positioning of non-adjacent patches of a similar type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a plurality of patch antennas wherein the plurality of patch antennas includes multiple sets of antenna groups each composed of multiple patch antennas periodically arranged at a first interval in a first direction, and the first direction is one of a polarization direction and a direction perpendicular to the polarization direction, wherein the multiple sets of antenna groups is periodically arranged at a second interval in a second direction, and the second direction is another one of the polarization direction and the direction perpendicular to the polarization direction, and wherein each of the multiple sets of antenna groups is arranged so as to be shifted from another antenna group adjacent in the second direction by a certain interval in the first direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 2: The disclosures of Baks as modified have been discussed above.
Baks as modified discloses:  The antenna module according to Claim 1

Foo, however, teaches: wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction, and wherein, when a minimum unit in which the arrangement is periodically repeated is defined as a unit for the plurality of patch antennas, a plurality of the units is arranged at regular intervals along the first direction and at regular intervals along the second direction (as evidenced by Fig 6A with the patches 605, 610, 615, 620, and an unlabeled dark tile forming a repeating tile pattern across the array the intervals repeating in both the first direction and the second direction for the 5 patches forming the pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction, and wherein, when a minimum unit in which the arrangement is periodically repeated is defined as a unit for the plurality of patch antennas, a plurality of the units is arranged at regular intervals along the first direction and at regular intervals along the second direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 5:  The disclosures of Baks have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 1

Foo, however, teaches: wherein each of the plurality of patch antennas (Fig 6A, 605, 610, 615, 620) composing each of the multiple sets of antenna groups is arranged so as to be shifted from another adjacent patch antenna by a certain interval in the second direction, and wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction (as evidenced by Fig 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein each of the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged so as to be shifted from another adjacent patch antenna by a certain interval in the second direction, and wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 8:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 1
Baks fails to specifically disclose:  wherein the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged on a straight line extending in the first direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged on a straight line extending in the first direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 9:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 8
Baks fails to specifically disclose:  wherein the first direction is a direction perpendicular to the polarization direction and the second direction is the polarization direction.
Foo, however, teaches: wherein the first direction is a direction perpendicular to the polarization direction and the second direction is the polarization direction (as described above in response to claim 1 the first and second directions are perpendicular to each other and if one is taken as the polarization direction the other will therefore be perpendicular to the polarization direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the first direction is a direction perpendicular to the polarization direction and the second direction is the polarization direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 13:  The disclosures of Baks as modified have been discussed above. 


Re Claim 16:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 2
Baks fails to specifically disclose:  wherein each of the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged so as to be shifted from another adjacent patch antenna by a certain interval in the second direction, and wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction.
Foo, however, teaches: wherein each of the plurality of patch antennas (Fig 6A: 605, 610, 615, 620) composing each of the multiple sets of antenna groups is arranged so as to be shifted from another adjacent patch antenna by a certain interval in the second direction, and wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction (as evidenced by Fig 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein each of the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged so as to be shifted from another adjacent patch antenna by a certain interval in the second direction, and wherein an arrangement of the plurality of patch antennas composing the multiple sets of antenna groups is periodically repeated in the first direction and the second direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Re Claim 19: The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 2
Baks fails to specifically disclose:  wherein the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged on a straight line extending in the first direction.
Foo, however, teaches: wherein the plurality of patch antennas (Fig 6A: 605, 610, 615, 620) composing each of the multiple sets of antenna groups is arranged on a straight line extending in the first direction (as evidenced by Fig 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the plurality of patch antennas composing each of the multiple sets of antenna groups is arranged on a straight line extending in the first direction in Baks, as taught by Foo, in order to provide for an offset beam coverage giving better geographic coverage of an area by the antenna.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (“Baks”) (US 9,196,951) in view of Foo (US 10,158,173) as applied to claim 1 above, and further in view of Marumoto et al (“Marumoto”) (US 6,559,798).


Baks as modified discloses: The antenna module according to Claim 1, wherein the dielectric substrate (420) includes a plurality of feeder lines (140) connecting each of the plurality of patch antennas (422) to the radio-frequency circuit component (150), 
Baks as modified fails to specifically disclose: wherein the radio-frequency circuit component includes a phase shifter changing a phase of the radio-frequency signal, and 
wherein a length of each of the plurality of feeder lines is approximately equal to an arbitrary integer multiple of an electrical length corresponding to one step, and the one step is a minimum unit changing the phase of the phase shifter.
Marumoto, however, teaches: wherein the radio-frequency circuit (Fig 1:  2) component includes a phase shifter (16) changing a phase of the radio-frequency signal (Abstract), and 
wherein a length of each of the plurality of feeder lines is approximately equal to an arbitrary integer multiple of an electrical length corresponding to one step, and the one step is a minimum unit changing the phase of the phase shifter (as evidenced by Fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the radio-frequency circuit component includes a phase shifter changing a phase of the radio-frequency signal, and wherein a length of each of the plurality of feeder lines is approximately equal to an arbitrary integer multiple of an electrical length corresponding to one step, and the one step is a minimum unit changing the phase of the phase shifter in Baks as modified, as taught by Marumoto, in order to provide for phased array operation of the antenna array providing beam direction control.

Re Claim 11:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 1, 

Marumoto, however, teaches: wherein the dielectric substrate includes a plurality of feeder lines connecting each of the plurality of patch antennas to the radio-frequency circuit component, and wherein lengths of the feeder lines are approximately equal to each other (col 14 lines 54-58 and as evidenced by Fig 14A which is representative of each of the feedlines connecting to each radiator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the dielectric substrate includes a plurality of feeder lines connecting each of the plurality of patch antennas to the radio-frequency circuit component, and wherein lengths of the feeder lines are approximately equal to each other in Baks as modified, as taught by Marumoto, in order to provide for phased array operation of the antenna array providing beam direction control.

Re Claim 12:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: The antenna module according to Claim 10
Baks as modified fails to specifically disclose:  wherein the lengths of the feeder lines are approximately equal to each other means that a difference between the lengths of the feeder lines is within ±3% of a wavelength of the radio-frequency signal in the dielectric substrate.
Marumoto, however, teaches wherein the lengths of the feeder lines are approximately equal to each other means that a difference between the lengths of the feeder lines is within ±3% of a wavelength of the radio-frequency signal in the dielectric substrate (col 14 lines 54-58 and as evidenced by Fig 14A which is representative of each of the feedlines connecting to each radiator).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al (“Baks”) (US 9,196,951) in view of Foo (US 10,158,173) as applied to claim 13 above, and further in view of Shiozaki et al (“Shiozaki”) (US 2015/0234003).

Re Claim 14:  The disclosures of Baks as modified have been discussed above. 
Baks as modified discloses: A communication apparatus (col 1 lines 15-20) comprising:
the antenna module described in Claim 13; and 
Baks as modified fails to specifically disclose: a base band integrated circuit, 
wherein the radio frequency integrated circuit is configured to perform at least one of a transmission-system signal processing in which a signal supplied from the base band integrated circuit is subjected to up conversion and the signal is supplied to the plurality of patch antennas and a reception-system signal processing in which radio- frequency signals supplied from the plurality of patch antennas are subjected to down conversion and the signals are supplied to the base band integrated circuit.
Shiozaki, however, teaches: a base band integrated circuit (Fig 11: 113B), 
wherein the radio frequency integrated circuit (113A) is configured to perform at least one of a transmission-system signal processing in which a signal supplied from the base band integrated circuit is subjected to up conversion and the signal is supplied to the plurality of patch antennas and a reception-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a base band integrated circuit, wherein the radio frequency integrated circuit is configured to perform at least one of a transmission-system signal processing in which a signal supplied from the base band integrated circuit is subjected to up conversion and the signal is supplied to the plurality of patch antennas and a reception-system signal processing in which radio- frequency signals supplied from the plurality of patch antennas are subjected to down conversion and the signals are supplied to the base band integrated circuit in Baks as modified, as taught by Shiozaki, in order to provide encoding, decoding and/or error correction for the incoming and outgoing baseband signals.

Allowable Subject Matter
Claim 3-4, 6-7, 15, 17, 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The patch array antenna as described in claims 3, 6 and 15 with groups of antennas arranged at a first interval in a first direction and a second interval in a second direction, the intervals set in two orthogonal directions, and arranged in antenna groups that are shifted from adjacent antenna groups wherein multiple sets of antenna groups are arranged so as to be shifted from adjacent antenna groups by approximately half the first interval was not found in the prior art and no motivation, teaching or suggestion could be found in the prior art to arrive at the invention as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
April 10, 2021